Citation Nr: 1037062	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A new examination should be conducted for the claim for a higher 
initial rating for PTSD based on the evidence suggestive of a 
worsening of the condition since the last examination in August 
2007, particularly the Veteran's history of an increase in 
symptoms since he stopped working in November 2007.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The examination should also address the ambiguity about the exact 
nature of the Veteran's PTSD, particularly the issue of whether 
the Veteran's anger problems are distinct from his PTSD.  If it 
is not possible to separate the effects of the service-connected 
PTSD from a nonservice-connected condition, such signs and 
symptoms must be attributed to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
extent and severity of his PTSD.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination.  All symptoms and 
manifestations of PTSD should be reported 
in detail, and the frequency and severity 
of each symptom should be stated.  The 
examiner is requested to specifically 
address whether the Veteran's anger and 
cognitive deficits are caused by the 
Veteran's PTSD, to include as a result of 
aggravation.  Additionally, the examiner 
is requested to assign a global 
assessment of functioning (GAF) score 
based solely on the Veteran's PTSD.  A 
rationale should be provided for any 
opinion expressed.  

2.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

